UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6714



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EARL CREWS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:00-cr-00087-2H)


Submitted:   September 26, 2007           Decided:   November 2, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Michael Earl Crews, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Earl Crews seeks to appeal the district court’s

denial of his “Renewed Motion to Waive Fine.” In criminal matters,

the defendant must file a notice of appeal within ten days after

the   entry     of    the     district   court’s   order.     Fed.      R.   App.   P.

4(b)(1)(A).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.                     Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

               The district court denied Crews’ “Renewed Motion to Waive

Fine” by order entered on September 20, 2006, and denied his motion

for reconsideration of that order by order entered on December 8,

2006.       Crews filed his notice of appeal on January 10, 2007,* after

the   ten-day        appeal    period    expired   but   within   the    thirty-day

excusable neglect period.            Because the notice of appeal was filed

within the excusable neglect period, we remand the case to the

district court for the court to determine whether Crews has shown

excusable neglect or good cause warranting an extension of the ten-

day appeal period.             The record, as supplemented, will then be

returned to this court for further consideration.



                                                                             REMANDED




        *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).

                                          - 2 -